Exhibit Dear XFONE Shareholders, Customers and Friends, It is with great pleasure that I write to update you on our progress during the first quarter of 2008 and to outline our strategy for the future of our company.My goal when I founded XFONE in 2000 was to grow a multi-hundred million dollar, very profitable communications company and during 2007 and the first quarter of 2008, we have made considerable progress towards that goal, particularly with the acquisition of NTS Communications in February. During the first quarter ended March 31, 2008 we reported pro forma earnings of $1.5 million, pro forma earnings per share of $0.08 and pro forma EBITDA of $3 million.Importantly, we believe that our results for the quarter demonstrate the accretive nature of the NTS acquisition for shareholders. Although we have a long presence in the United States, on a pro forma basis, NTS has shifted our revenue balance, with 72.6% of total revenues now derived from our U.S. operations. We expect the U.S. operation to remain our primary revenue generator for the near future as we increase our geographic reach and roll out enhanced service offerings to a larger customer base, primarily in the southwestern and gulf coast regions. Our strategy moving forward is three-pronged: to grow our fiber-to-the-premise (FTTP) network and customer base, to optimize the operational synergies presented by the integration of NTS; and to utilize our enhanced financial and operational platform for further strategic acquisitions in the U.S. and internationally. Leverage the Competitive Advantages of Our FTTP Network As a company, we are very focused on moving closer to our customer base by bringing voice, video and data directly to homes and businesses via our fiber network.As I’ve discussed before, the NTS acquisition brought us a tremendous FTTP network in Lubbock, Texas that is comprised of state-of-the-art equipment and technology and has achieved very high rates of customer adoption and retention in that area.Additionally, we will soon begin the build out of our FTTP network to the Smyer and Levelland, Texas markets and we are projecting a market penetration of up to 70% in those markets.This projection is based on local marketing surveys we have conducted, as well as the historical success we’ve achieved migrating Lubbock customers to our FTTP network.We believe that our unique ability to provide FTTP-based products and services in this market has transformed our company and provides a solid platform for future growth, both in terms of services provided and customers served. -1- Capitalize on Operating Synergies In addition to the opportunities provided by the FTTP network, we believed NTSCommunications was a good acquisition because of the opportunity to maximize operating synergies between the two companies to favorably impact our bottom line.Since the acquisition closed in late February 2008, we have been working diligently to bring these synergies to fruition.To date, we have consolidated our engineering group, customer service, billing, accounting, and human resources groups and located them in our Lubbock headquarters.I’ve been spending a lot of time in the Lubbock area in order to help oversee our day to day progress as we integrate the two companies and I am pleased with the progress thus far.We continue to identify additional areas where we can realize savings and are now focused on driving efficiencies in our network, provisioning, billing and sales departments.We are also beginning the process of cross–selling new products and services to our customers.While there remains much work to be done, we are confident that our efforts will bear fruit and will begin to favorably impact our results during the second half of this year. Growth
